                                              0S,,C SUNY
                                              DOCUMENT
                                              ELECTRON!CALL Y FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              DOC#
                                              DA TE FILED:   ..:._=o/adJr-=~~
ASHLEY FRANCIS,                                                ./


                        Plaintiff,            18cv771 (JGK)

              - against -                     ORDER

230 WEST 97th STREET, LLC et al.

                        Defendants.

JOHN G. KOELTL, District Judge:

     The parties should advise the Court by November 27, 2019

whether they consent to try the case before Magistrate Judge

Aaron.

SO ORDERED.

Dated:    New York, New York
          November 20, 2019           B:&(~  John G. Koeltl
                                      United States District Judge
